DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1, 5-8, 12, 16-18) are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (hereinafter Mei)(US Publication 2016/0117574 A1)
Re claim 1, Mei discloses a non-transitory computer-readable medium (See fig. 2: 204 where it teaches a computer-readable media) on which is stored a computer program which, when executed by a computer, performs a method for segmenting input data comprising: generating a plurality of tags for at least one data element in the input data (See ¶ 41 where it teaches determine one or more tags for one or more images.), masking the input data with the plurality of tags for generating a plurality of masked input data. (See ¶ 35, 42, 47 where it teaches the source images are tagged; associate the tags with the images.) 
But the reference of Mei fails to explicitly teach generating a plurality of output reconstructions by inputting the plurality of masked input data to one of the following: a denoising neural network, a variational autoencoder, determining a plurality of values representing distances of each plurality of output reconstructions generated by the one of the following: denoising neural network, the variational autoencoder to the input data, generating a plurality of updated versions of input data by applying at least one of the determined values representing distances of each plurality of output reconstructions to the input data, and generating updated output reconstructions by inputting the plurality of updated versions of input data to one of the following: the denoising neural network, the variational autoencoder.
However, the reference of Mei does suggest generating a plurality of output reconstructions by inputting the plurality of masked input data to one of the following: a denoising neural network, a variational autoencoder (See fig. 3; ¶s 47-49  including equations 3-4 where it teaches a reconstruction equation based on the input image; an autoencoder is used.), determining a plurality of values representing distances of each plurality of output reconstructions generated by the one of the following: denoising neural network, the variational autoencoder to the input data (See fig. 3; ¶s 47-49 including equation 4 where it teaches a cost function based on the difference (error) between the reconstructed and the input image.), generating a plurality of updated versions of input data by applying at least one of the determined values representing distances of each plurality of output reconstructions to the input data (See fig. 3; ¶s 47-49 including equations 2-4 where it teaches x being a function of W; it also teaches an iteration.), and generating updated output reconstructions by inputting the plurality of updated versions of input data to one of the following: the denoising neural network, the variational autoencoder. (See fig. 3; ¶s 47-49 including equations 3-4 where it teaches the reconstruction r being updated based on x and w.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these feature into the system of Mei, in the manner as claimed, for the benefit of facilitating image tagging. (See ¶ 44)

Re claim 5, Mei discloses a method for training a denoising neural network or a variational autoencoder, comprising: receiving training data as input to the denoising neural network or the variational autoencoder evaluating the denoising neural network or the variational autoencoder with the method of claim 1, receiving an output from the evaluation, determining a cost function from the output of the evaluation, iteratively minimizing the cost function by adjusting at least one parameter of the denoising neural network or the variational autoencoder. (See fig. 3; ¶s 47-49)

Re claim 6, Mei discloses wherein the received input data is one of the following: digital images, video frames. (See fig. 3; ¶ 35)

Re claim 7, Mei discloses wherein the denoising neural network or the variational autoencoder is a network, wherein at least one of the network layers is connected forward in time so that iteration is done in time with the input data changing. (See fig. 3; ¶s 47-49)

Re claim 8, Mei discloses a processing unit, comprising: at least one processor; at least one memory including a computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the processing unit to perform the method of claim 1. (See fig. 2)

Claim 12 has been analyzed and rejected w/r to claim 6 above.
Claims (16-18) have been analyzed and rejected w/r to claim 8 above.

Allowable Subject Matter
Claims (2-4, 9-11, 13-15, 19-20) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Prior art of record fails to teach the limitaitons in claims 2-4)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 28, 2022